Citation Nr: 1442270	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO. 12-27 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for a service-connected low back disability, to include lumbar degenerative disc disease (DDD).

2. Entitlement to service connection for a heart condition, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2012 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

By way of background, the RO denied an increased rating in excess of 10 percent in July 2012 and denied service connection for a heart condition in September 2012. The Veteran then separately and timely filed notices of disagreement and substantive appeals as to both decisions. Appeals to both decisions having been properly perfected, the two issues have been combined for appellate review.

Where evidence of unemployability is submitted in connection with the appeal of an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be inferred as "part and parcel" of the underlying increased rating claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Here, the Veteran has not argued that his conditions prevent him from obtaining or maintaining substantially gainful employment. Therefore, the issue of TDIU has not been raised by the record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

	(CONTINUED ON NEXT PAGE)



FINDING OF FACT

Throughout the period on appeal, the Veteran's low back disability is manifested by degenerative disc disease of the lumbar spine, forward flexion to 70 degrees and a combined range of motion of 160 degrees after repetitive testing, localized tenderness, vertebral fracture with 50 percent loss of vertebral body, spasms, pain, flare-ups lasting two to three days, discomfort, stiffness, weakness, achiness and tightness; but not by forward flexion to less than 60 degrees, a combined range of motion less than 120 degrees, guarding or muscle spasm sever enough to result in abnormal gait or spinal contour, or incapacitating episodes. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a service-connected low back disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in February 2012, prior to the initial unfavorable adjudication in July 2012. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in April 2012. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted a medical examination of the Veteran. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating in excess of 10 percent for a low back disability. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013). Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2013); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating disabilities of the musculoskeletal system functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The Veteran's low back disability is rated under Diagnostic Code 5242, covering degenerative arthritis of the spine. All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected. Id.

Under the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, General Formula.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

Based on the evidence of record, the preponderance of the evidence is against a finding that the Veteran's overall disability picture more nearly approximates the severity contemplated by a 20 percent rating. The Veteran has complained of limitation of motion, altered gait, spasms, pain, flare-ups lasting two to three days, discomfort, stiffness, weakness, achiness and tightness, which he is competent to report. Jandreau, 492 F.3d 1372. 

Turning to the medical evidence, the Veteran was provided with a VA examination in April 2012. The examiner noted that the Veteran had forward flexion to 80 degrees with pain at 65 degrees, extension to 20 degrees with pain at 15 degrees, left and right lateral flexion to 25 degrees with pain at 15 degrees, left lateral rotation to 25 degrees with pain at 15 degrees, and right lateral rotation to 20 degrees with pain at 10 degrees, for a combined range of motion of 195 degrees. 

After repetitive testing, the Veteran was noted to have forward flexion to 70 degrees, extension to 15 degrees, left and right lateral flexion to 20 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 15 degrees, for a combined range of motion of 160 degrees. Pain on movement was noted to be present. The examiner also noted that while the Veteran has localized tenderness or pain to palpation, but no guarding or muscle spasm. 

The Veteran's VA treatment records reflect continuous complaints of and treatment for low back pain, but contain no additional range of motion testing for the period currently on appeal. Treatment records almost exclusively reflect a normal gait, and reflect no complaints of spams or other issues. Based on the objective medical evidence of record, the Veteran's low back disability does not more nearly approximate the level of severity contemplated by a 20 percent rating, even when taking into account additional functional loss after repetitive testing. Therefore, an increased rating in excess of 10 percent is not warranted in this case. 

In evaluating the Veteran's level of disability, functional loss was considered. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45. As stated above, the Veteran has complained of limitation of motion, spasms, pain, flare-ups lasting two to three days, discomfort, stiffness, altered gait, weakness, achiness and tightness, which he is competent to report. Jandreau, 492 F.3d 1372. The April 2012 VA examiner found that upon repetitive testing the Veteran had additional loss of motion, but no spasms, guarding, or other limitations. The Board finds this additional functional impairment is fully contemplated by the Veteran's current rating, as the Veteran's range of motion when accounting for the additional functional impairment due to pain, weakness and other factors still more nearly approximates the level of severity contemplated by a 10 percent rating. DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied. The April 2012 VA examiner did not note that the Veteran had IVDS or incapacitating episodes. Further, the Veteran has not stated, and treatment records do not show, that the Veteran has ever suffered incapacitating episodes as contemplated by the Incapacitating Episodes Formula. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. In light of the lay and medical evidence of record, a rating in excess of 10 percent based on incapacitating episodes is not warranted. Id.

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, the April 2012 VA examiner specifically found there to be no associated neurological symptoms in either of the Veteran's lower extremities and VA treatment records are silent for any complaints or diagnoses of lower extremity radiculopathy. As such, additional separate compensable ratings for the period on appeal are not warranted. Id.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 10 percent for the Veteran's service-connected low back disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied. The Veteran's service-connected low back disability is manifested by lumbar DDD, flexion to 70 degrees, spasms, pain, flare-ups lasting two to three days, discomfort, stiffness, weakness, achiness and tightness. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Code 5276. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's low back disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. As such, referral for extraschedular consideration is not warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). In this case, the Veteran is service connected for PTSD, a low back disability, tinnitus, and a bilateral hearing loss disability, all of which have been service-connected since August 2004. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's low back disability combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating in excess of 10 percent for a low back disability, to include lumbar degenerative disc disease, is denied.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. In this case, the Veteran submitted a new authorization form for the release of private medical records in January 2014. Specifically, the Veteran indicated that records pertaining to his claimed heart condition were outstanding. There is no evidence in the claims file that VA has made any efforts to obtain the records identified by the Veteran. As the Veteran has indicated that these records are relevant to his claimed disability, the Board must remand the claim so that reasonable efforts can be made to obtain the records. 38 C.F.R. § 3.159(c)(1). If, after making reasonable efforts to obtain the identified records, the records cannot be obtained, VA must provide the Veteran with notice of that fact in accordance with 38 C.F.R. § 3.159(e), and provide the Veteran with an opportunity to provide the records himself. 

While on remand, appropriate efforts should be made to obtain any further relevant VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Make all appropriate efforts to obtain any and all medical records from the medical provider identified in the Veteran's January 2014 authorization form, specifically from St. Francis Hospital.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159(e).

2. Obtain any further relevant VA treatment records. All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with appropriate medical professional to determine the nature and etiology of the Veteran's claimed heart condition. If at all possible, the examination should be conducted in Grand Island, Nebraska, per the Veteran's November 2012 request. The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655.

The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. All testing deemed necessary should be conducted.

After reviewing the electronic files, the reviewer should answer the following questions:

a) Does the Veteran have a currently diagnosed heart condition?

b) If so, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed heart condition is etiologically related to service, or manifested within one year thereafter?

A detailed rationale supporting the examiner's opinion should be provided. In forming the opinion, the examiner must consider all lay statements of record. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issue on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


